 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DIAMOND RESORTS CORPORATION, et
11   al.,                                                 Case No.: 2:19-cv-00227-APG-NJK
12          Plaintiff(s),                                                Order
13   v.                                                             [Docket No. 87]
14   KYLE BROWN, et al.,
15          Defendant(s).
16         Defendants filed a demand for prior discovery.       Docket No. 87.   Discovery-related
17 documents should not be filed unless ordered by the Court. See Local Rule 26-8; see also Fed. R.
18 Civ. P. 5(d)(1). No such order has been entered in this case. Accordingly, the Court STRIKES
19 the above-referenced document, and instructs the parties to refrain from filing discovery
20 documents on the docket in the future absent a Court order that they do so.
21          IT IS SO ORDERED.
22         Dated: November 21, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
